Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

37 C.F.R. § 1.114
	A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.

Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communications filed 02 November 2021, 11 February 2022, and 11 May 2022. Claims 1-16 and 18-26 are pending in the instant application. Claim 20 has been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 1-16, 18, 19, and 21-26 are currently under examination.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16, 18, 19, and 21-25 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
Amended claim 1 is directed toward a method for treating acquired immune deficiency syndrome (AIDS) in an HIV-1 infected subject in need thereof, said method comprising administering to the subject a combination comprising: i) a type III interferon blocking agent, ii) interferon-alpha (IFN-α) blocking agent, iii) optionally, an interferon-beta (IFN-β) blocking agent, iv) said at least one antiretroviral (ART) agent, and v) optionally, a latency-reversing agent (LRA), wherein said subject has already received at least one dose of said at least one antiretroviral (ART) agent before being administered said combination. The reference to “said” ART agent is ambiguous because the claim contains no earlier recitation or limitation of an ART agent. Appropriate clarification and correction are required. Applicant’s argument has been carefully considered but does not shed any illumination on the subject.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 1-16, 18, 19, and 21-26 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. Amended claim 1 is directed toward a method for treating acquired immune deficiency syndrome (AIDS) in an HIV-1 infected subject in need thereof, said method comprising administering to the subject a combination comprising: i) a type III interferon blocking agent, ii) interferon-alpha (IFN-α) blocking agent, iii) optionally, an interferon-beta (IFN-β) blocking agent, iv) said at least one antiretroviral (ART) agent, and v) optionally, a latency-reversing agent (LRA), wherein said subject has already received at least one dose of said at least one antiretroviral (ART) agent before being administered said combination. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
	The claims are still broadly directed toward a method for treating acquired immune deficiency syndrome (AIDS) in an HIV-1 infected subject in need thereof, said method comprising administering to the subject a combination comprising: i) a type III interferon blocking agent, ii) interferon-alpha (IFN-α) blocking agent, iii) optionally, an interferon-beta (IFN-β) blocking agent, iv) said at least one antiretroviral (ART) agent, and v) optionally, a latency-reversing agent (LRA), wherein said subject has already received at least one dose of said at least one antiretroviral (ART) agent before being administered said combination. Concerning the first item to be administered, the type III IFN blocking agent can encompass a monoclonal or polyclonal antibody directed against IFN-λ. Alternatively, an agent capable of blocking type III IFN signaling such as a neutralizing antibody directed against the IFNLR1 receptor, a small molecule inhibitor, JAK1/2/3 inhibitors, STAT inhibitors, or Tyrosine Kinase 2 (TYK2) inhibitors are also encompassed (see pp. 24-26 of the specification). However, the disclosure only references a limited number of anti-IFN-λ1-3 antibodies. The disclosure fails to provide any guidance pertaining to the specificity of any given therapeutic Ab or the complementarity determining regions (CDRs) that facilitate antigen-antibody binding. The disclosure fails to provide any meaningful structures with respect to any given small molecule inhibitor or other signaling inhibitors. Core chemical structures along with suitable binding targets in any given INFNLR were not provided. Concerning the second therapeutic agent, an IFN-α blocking agent capable of  neutralizing circulating IFN-α, or an agent blocking IFN-α signaling, or an agent depleting IFN-α producing cells, or an agent blocking IFN-α production may be employed. Preferred agents may include anti-type I IFN R1 or R2 antibodies, IFN-α endogenous regulators such as SOSC1 or aryl hydrocarbon receptors, or agents capable of depleting plasmacytoid dendritic cells (see pp. 20-21 of the specification). Once again, however, the disclosure only references a limited number of anti-IFN-α antibodies. The disclosure fails to provide any guidance pertaining to the specificity of any given therapeutic Ab or the complementarity determining regions (CDRs) that facilitate antigen-antibody binding. The disclosure also fails to provide any meaningful structures with respect to any other given IFN-α inhibitor or other signaling inhibitors. Core chemical structures along with suitable binding targets in any given IFNAR were not provided. Concerning the third therapeutic agent, the disclosure provide a long list of sundry antiretroviral drugs ranging from nucleoside reverse transcriptase inhibitors (NRTIs) (e.g., Abacavir, Didanosine, Lamivudine, Stavudine, Tenofovir alafenamide, Zidovudine, etc.) to protease inhibitors (PIs) (e.g., Atazanavir, Darunavir, Fosamprenavir, Indinavir, Lopinavir, Ritonavir, Saquinavir, etc.) (see pp. 29-32 of the specification). However, nothing would point the skilled artisan toward any specific ART, or combination thereof. The method may also employ an agent capable of blocking IFN-β activity. Said agent may neutralize circulating IFN-β or inhibit IFN-β signaling. The agent may comprise an anti-IFN-β antibody, anti-IFNAR antibody, SOSC1, or aryl hydrocarbon receptors. A limited number of anti-IFN-β antibodies were disclosed (see pp. 27-29 in the specification). However, once again, the disclosure also fails to provide any meaningful structures with respect to any other given IFN-β inhibitor or other signaling inhibitors. Core chemical structures along with suitable binding targets in any given IFNAR were not provided. Concerning the final therapeutic agent, latency reversing agents (LRAs) can encompass PKC agonists, MAPK agonists, CCR5 antagonists, Tat vaccines, SMAC mimetics, P-TEFb release inhibitors, Akt pathway activators, benzotriazole derivatives, epigenetic modifiers, and immunomodulatory LRAs. Thus, the claims still encompass the administration of an inordinate number of poorly defined agents with different specificities, structures, functions, and modes of action. In order to practice the claimed invention, the clinician would need to know the precise compounds that should be administered. However, the classes of agents and actual targets are so poorly defined that the skilled artisan would have to guess which agents would function in the desired manner. Moreover, there is considerable unpredictability in the prior art. For example, concerning antibody utilization, single or multiple amino acids substitutions, insertions, or deletions can abrogate antigen-antibody binding interactions (Chen et al., 1992; Chatellier et al., 1996; Liu et al., 1999; Xiang et al., 1999). The utilization of latency reversing agents (LRAs) is also problematic (Shan and Siliciano, 2013; Bullen et al., 2014; Laird et al., 2015; Rasmussen et al., 2016). Many LRAs are ineffective when administered individually. Predicting and ascertaining their actual in vivo efficacy has also proven difficult. Finally, the disclosure fails to provide any working embodiments that represent an actual reduction to practice.
	Applicant traverses and suggests that sufficient examples were provided in the disclosure. Concerning IFN-α blocking agents, some representative monoclonal Abs (mAbs) (e.g., Sifalimumab, Rontalizumab), polyclonal antisera, DNA/RNA-based vaccines, soluble receptors that bind IFN-α, antibodies that bind to IFNAR1/IFNAR2, IFNAR1/IFNAR2-DNA/RNA-based vaccines, type I IFN signaling pathway inhibitors, PASylated antagonists, and antibodies capable of depleting pDC were referenced (see pp. 20-24). However, many of the blocking agents contained generic references to different classes of molecules with disparate chemical structures and functions. The disclosure failed to provide detailed structural guidance pertaining to most of these inhibitors. For example, what are the molecular determinants governing antigen-antibody binding interactions? Which amino acids in any given antigen should be targeted? Which amino acids in the VH and VL CDRs are sine qua non for antigen-antibody binding? What types of compounds should be employed in as signaling pathway inhibitors?
	Concerning type III IFN blocking agents, some representative anti-IFN-λ monoclonals (e.g., 6A11, 21C3, anti-hu IL-28A), polyclonal antisera, DNA/RNA-based vaccines, soluble receptors that bind IFN-λ, IFNLR1 or IL10R2 antagonists, IFNLR1 DNA/RNA-based vaccines, or a small chemical molecule that binds to IFNLR1 (see pp. 25-26). Once again, many of the blocking agents contained generic references to different classes of molecules with disparate chemical structures and functions. The disclosure failed to provide detailed structural guidance pertaining to most of these inhibitors. For example, what are the molecular determinants governing antigen-antibody binding interactions? Which amino acids in any given antigen should be targeted? Which amino acids in the VH and VL CDRs are sine qua non for antigen-antibody binding? What types of small chemical compounds should be employed in as inhibitors?
	Concerning the utilization of antiretroviral agents, the disclosure contained a laundry list of various known agents (e.g., Abacavir, Didanosine, Lamivudine, Stavudine, Delavirdine, Efavirenz, Etravirine, Nevirapine, Atazanavir, Indinavir, Lopinavir, Ritonavir, Raltegravir, Dolutegravir, Maraviroc, Enfuvirtide, and Ibalizumab). While the structures for these various compounds are known, it is not readily manifest from reading the disclosure which combination of compounds were contemplated for use in the claimed method.
	Accordingly, Applicant’s arguments are clearly not convincing. In order to practice the claimed invention the skilled artisan, or clinician, would need a well-defined limited list of therapeutic compounds to administer. The method requires the administration of specific compounds to induce a desired clinical outcome. However, the claims are directed toward broad categories of various combinations of compounds, many of which are poorly described and have not been tested in the claimed methodology. The disclosure failed to provide detailed structures for many of these compounds. The disclosure failed to describe specific combinations of various blocking agents, ARTs, and LRAs. Moreover, there was no reduction to practice. The examples in the disclosure fail to set forth a meaningful clinical approach that will result in reduction of the latent HIV pool in an infected patient. 
	The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 U.S.P.Q.2d at 1406. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 U.S.P.Q.2d 1780, 1790 (Fed. Cir. 2014). Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing a limited number of species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 U.S.P.Q.2d at 1406.

Enablement
Claims 1-16, 18, 19, and 21-26 are rejected under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Amended claim 1 is directed toward a method for treating acquired immune deficiency syndrome (AIDS) in an HIV-1 infected subject in need thereof, said method comprising administering to the subject a combination comprising: i) a type III interferon blocking agent, ii) interferon-alpha (IFN-α) blocking agent, iii) optionally, an interferon-beta (IFN-β) blocking agent, iv) said at least one antiretroviral (ART) agent, and v) optionally, a latency-reversing agent (LRA), wherein said subject has already received at least one dose of said at least one antiretroviral (ART) agent before being administered said combination. The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). 	The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The claim breadth is still excessive and unsupported by the disclosure. Concerning the first item to be administered, the type III IFN blocking agent can encompass a monoclonal or polyclonal antibody directed against IFN-λ. Alternatively, an agent capable of blocking type III IFN signaling such as a neutralizing antibody directed against the IFNLR1 receptor, a small molecule inhibitor, JAK1/2/3 inhibitors, STAT inhibitors, or Tyrosine Kinase 2 (TYK2) inhibitors are also encompassed (see pp. 24-26 of the specification). However, the disclosure only references a limited number of anti-IFN-λ1-3 antibodies. The disclosure fails to provide any guidance pertaining to the specificity of any given therapeutic Ab or the complementarity determining regions (CDRs) that facilitate antigen-antibody binding. The disclosure fails to provide any meaningful structures with respect to any given small molecule inhibitor or other signaling inhibitors. Core chemical structures along with suitable binding targets in any given INFNLR were not provided. Concerning the second therapeutic agent, an IFN-α blocking agent capable of neutralizing circulating IFN-α, or an agent blocking IFN-α signaling, or an agent depleting IFN-α producing cells, or an agent blocking IFN-α production may be employed. Preferred agents may include anti-type I IFN R1 or R2 antibodies, IFN-α endogenous regulators such as SOSC1 or aryl hydrocarbon receptors, or agents capable of depleting plasmacytoid dendritic cells (see pp. 20-21 of the specification). Once again, the disclosure only references a limited number of anti-IFN-α antibodies. The disclosure fails to provide any guidance pertaining to the specificity of any given therapeutic Ab or the complementarity determining regions (CDRs) that facilitate antigen-antibody binding. The disclosure also fails to provide any meaningful structures with respect to any other given IFN-α inhibitor or other signaling inhibitors. Core chemical structures along with suitable binding targets in any given IFNAR were not provided. Concerning the third therapeutic agent, the disclosure provide a long list of sundry antiretroviral drugs ranging from nucleoside reverse transcriptase inhibitors (NRTIs) (e.g., Abacavir, Didanosine, Lamivudine, Stavudine, Tenofovir alafenamide, Zidovudine, etc.) to protease inhibitors (PIs) (e.g., Atazanavir, Darunavir, Fosamprenavir, Indinavir, Lopinavir, Ritonavir, Saquinavir, etc.) (see pp. 29-32 of the specification). However, nothing would point the skilled artisan toward any specific ART, or combination thereof. The method may also employ an agent capable of blocking IFN-β activity. Said agent may neutralize circulating IFN-β or inhibit IFN-β signaling. The agent may comprise an anti-IFN-β antibody, anti-IFNAR antibody, SOSC1, or aryl hydrocarbon receptors. A limited number of anti-IFN-β antibodies were disclosed (see pp. 27-29 in the specification). However, once again, the disclosure also fails to provide any meaningful structures with respect to any other given IFN-β inhibitor or other signaling inhibitors. Core chemical structures along with suitable binding targets in any given IFNAR were not provided. Concerning the final therapeutic agent, latency reversing agents (LRAs) can encompass PKC agonists, MAPK agonists, CCR5 antagonists, Tat vaccines, SMAC mimetics, P-TEFb release inhibitors, Akt pathway activators, benzotriazole derivatives, epigenetic modifiers, and immunomodulatory LRAs. Thus, the claims still encompass the administration of an inordinate number of poorly defined agents with different specificities, structures, functions, and modes of action.
2)	The disclosure fails to provide adequate guidance pertaining to the identification of efficacious combinations of various agents. As set forth supra in 1), the claims encompass a large genus of poorly defined agents. However, the disclosure fails to provide adequate guidance pertaining to the identification of suitable interferon-α (IFN-α) blocking agents, type III interferon blocking agents, IFN-β blocking agents, ART agents, and latency-reversing agents (LRA). The disclosure fails to set forth the structures, specificities, functions, and modes of actions of IFN-α blocking agents, agents that neutralize circulating IFN-α, agents capable of blocking IFN-α signaling, agents capable of depleting IFN-α producing cells, or agents capable of blocking IFN-α production. Moreover, type III IFN blocking agents can encompass anti-IFN-λ neutralizing antibodies or agents that block type III IFN signaling. The LRAs can encompass PKC agonists, MAPK agonists, CCR5 antagonists, Tat vaccines, SMAC mimetics, P-TEFb release inhibitors, Akt pathway activators, benzotriazole derivatives, epigenetic modifiers, and immunomodulatory LRAs. However, the disclosure fails to provide adequate guidance pertaining to these large and diverse classes of compounds.
	For example, concerning antibody structure and utilization, single or multiple amino acids substitutions, insertions, or deletions can abrogate antigen-antibody binding interactions (Chen et al., 1992; Chatellier et al., 1996; Liu et al., 1999; Xiang et al., 1999). IFN-α2 is 188 amino acids in length and comprises the following amino acid sequence:
MALTFALLVALLVLSCKSSCSVGCDLPQTHSLGSRRTLMLLAQMRKISLFSCLKDRHDFGFPQEEFGNQFQKAETIPVLHEMIQQIFNLFSTKDSSAAWDETLLDKFYTELYQQLNDLEACVIQGVGVTETPLMKEDSILAVRKYFQRITLYLKEKKYSPCAWEVVRAEIMRSFSLSTNLQESLRSKE. IFN-λ2 is 198 amino acids in length and comprises the following structure:
MKLDMTGDCTPVLVLMAAVLTVTGAVPVARLHGALPDARGCHIAQFKSLSPQELQAFKRAKDALEESLLLKDCRCHSRLFPRTWDLRQLQVRERPMALEAELALTLKVLEATADTDPALVDVLDQPLHTLHHILSQFRACIQPQPTAGPRTRGRLHHWLYRLQEAPKKESPGCLEASVTFNLFRLLTRDLNCVASGDLCV.
However the disclosures fails to identify any putative epitopes targeted by any given antibody. Which portions of the IFN should be targeted for antibody development? The disclosure also fails to provide any detailed guidance pertaining the variable heavy and light chains (VH and VL, respectively) that comprise any given therapeutic antibody. There is no discussion about those amino acids within any given complementarity determining region (CDR) that are sine qua non for antigen-antibody binding. This analogy can equally be extended to the other classes of agents.  What is the structure of any given agent? What is the specificity and target of any given agent?
3)	Identifying and designing efficacious combination therapies that target the viral reservoirs of HIV-1 infection has been challenging and problematic. The utilization of latency reversing agents (LRAs) has been particularly problematic (Shan and Siliciano, 2013; Bullen et al., 2014; Laird et al., 2015; Rasmussen et al., 2016). Many LRAs are ineffective when administered individually. Predicting and ascertaining their actual in vivo efficacy has also proven difficult. Many known LRAs have little to no activity when tested individually in cells isolated from aviremic patients. For example, it was reported that bryostatin 1 only reactivated approximately 15% of cells with respect to cells treated with both PMA and ionomycin (Laird et al., 2015). Shan and Siliciano (2013) reviewed some of the critical issues that need to be resolved with respect to targeting HIV-1 viral reservoirs. These include accurately measuring virus reactivation in vivo, measuring the size of the latent viral reservoir, and determining how to kill resting CD4+ T cells in which latent HIV-1 has been reactivated. The authors concluded (see last paragraph, p. 550) that “there are multiple barriers to the accurate evaluation of the in vivo effectiveness of anti-latency drugs…The search for a cure will be a prolonged process, and success is not guaranteed.” Rasmussen and colleagues (2016) also noted that several important questions remain to be addressed vis-à-vis the utilization of LRAs including the proportion of inducible latent HIV-1 reservoir targeted by any given LRA in vivo, the impact of LRAs on persistent HIV-1 in lymphoid tissues, other anatomical reservoirs, or immune privileged sites, assessing clinical efficacy, and determining which immune effector mechanisms should be targeted for optimal augmentation of viral killing. Many of these limitations are relevant to the other classes of putative agents as well.
	Moreover, the disclosure fails to provide adequate guidance pertaining to the clinical regimen employed in the claimed methodology. The disclosure fails to identify those specific blocking agents that will enable viral replication in the latent reservoir and fails to provide any details concerning the ART regimen. The dosing and timing of administration of these agents is not set forth in the claims. Moreover, the claims fail to set forth any parameters for determining clinical success. How will the skilled clinician know if the claimed methodology has been successful in eradicating HIV-1 from the latent compartments?
4)	The disclosure fails to provide any working embodiments demonstrating the claimed combination of agents is capable of effectively treating HIV-1 infection in an infected subject undergoing cART. The claimed invention is predicated upon the assumption that the main obstacle preventing sustained virologic remission in cART-treated HIV-1-infected patients is maintenance of the latent viral reservoir. Viral replication is inhibited in activated peripheral and mucosal reservoir cells in patients undergoing cART. Moreover, IFN-α and λ are induced locally in these reservoirs by viral replication; however, their antiviral effects limit the propagation of virus to localized cells thereby maintaining the viral reservoir. Inhibition of these two interferons would presumably allow activated virus from various reservoirs to replicate rendering them susceptible to cART therapy. However, as set forth supra in item 3), the development of efficacious HIV-1 treatment regimens that address the viral reservoir has been problematic. The disclosure only provides limited data from a small number of examples. None of the data provided demonstrates the claimed combination of compounds are efficacious in treating HIV-1 infection in an art-recognized animal model or preliminary clinical trial.
	The lack of appropriate animal models that recapitulate all the salient features of HIV and AIDS has been problematic. In order to make direct extrapolations from an animal model into the clinic, the model needs to be validated. To date, there aren’t any validated animal models directed toward HIV-1 viral latency that enable the skilled artisan to make direct extrapolations into the clinic. Marsden (2020) reviewed some of the limitations associated with the utilization of humanized mice to study HIV persistence including the following: 1) Due to their small size, blood volume and available cell numbers are much lower than that obtained from infected humans. 2) The xenograft nature of this model is complicated by interactions between human immune cells and murine tissue. This often leads to graft versus host disease (GVHD). Moreover, human-specific difference in tissue architecture or interactions between non-hematopoietic cells and HIV virions or infected cells are not captured in these models. 3) Changes in the latent or persistent HIV reservoir in humans develops over an extended period of time. Changes to the latent reservoir are driven by clonal expansion through homeostasis or antigen-induced proliferation. These changes may not be readily manifest due to the short experimental periods afforded by murine models. 4) Mice with human immune systems cannot be bred in the same way as genetically modified mice. 5) Humanized mouse models do not entirely recapitulate all aspects of the human immune system. Adaptive immune responses tend to be relatively weak and stem cell differentiation is limited. 6) Finally, the basal metabolic rate of mice and humans, along with pharmacokinetic and pharmacodynamic properties, is considerably different. Sliva (2015) notes (rt. col., p. 118) that “the ideal animal model for HIV research has not been found yet, and this quest will continue to be a high priority. None of the current models perfectly reproduce HIV-1 infection and ART, and it is likely that several models will be needed to understand virus persistence, latency, reactivation and eradication.” 
	Applicant traverses and submits the claimed invention is fully enabled. Reference was again made to the previously considered declaration filed under 37 C.F.R. § 1.132 on 29 March 2021, by Dr. Daniel Zagury. This declaration provided the following experimental data: 1) The infection of humanized mice by HIV induces the production of type I and type III IFN (see Figure 1 of the Declaration). 2) Type III IFN inhibits HIV-1 infection of CD4+ T cells (see Figure 3 of the Declaration). 3) Treatment with latency-reversing agents (LRA) induces IFN-λ receptor expression on CD4+ T cells (see Figure 7 of the Declaration). 4) A common nucleotide reverse transcriptase inhibitor (NRTI) used in combined ART may induce the release of type III IFN by epithelial cells of gastrointestinal tract (see Figure 4 of the Declaration). 5) Type III IFN secreted by ART-treated cells inhibits HIV-1 infection of CD4+ T cells and inhibits HIV reactivation in the latently infected cell line J-Lat 10.6 (see Figure 6 and Figure 9 of the Declaration). 6) Inhibition of HIV reactivation in the latently infected cells is reversed by an agent blocking type III interferon signaling (see Figure 9 of the Declaration). The Examiner does not dispute the data contained in the Declaration. However, the Examiner does disagree with Applicant’s conclusion that said data enables the claimed invention. The majority of the data was obtained utilizing in vitro assays and humanized NCG mice. Contrary to Applicant’s assertion, the data does not support the conclusion that complete viral clearance from latent reservoirs can be accomplished in an HIV-1-infected subject. The data fails to demonstrate that administration of a specific type III IFN blocking agent, IFN-α blocking agent, and ART agent results in activation of viral replication in the latent reservoir which is subsequently eliminated through ART treatment. The claims are directed toward the treatment of AIDS in HIV-1-infected subjects. Nothing in the data measures viral reactivation in latent compartments in HIV-1-infected individuals and demonstrates that said reactivated virus can be sufficiently controlled by ART treatment.
	A second declaration was provided under 37 C.F.R. § 1.132 on 28 May 2022, by Dr. Daniel Zagury asserting the claimed invention is fully enabled. The combined use of anti-IFNAR2 and anti-IFNLR1 antibodies in a humanized mouse (hu-mice) model was studied. Mice were infected with HIV-1 by IP injection and subjected to four weeks of cART treatment after week five. While still under cART treatment, four cycles of antibody treatment were initiated with anti-IFNAR2 and anti-IFNLR1 antibodies. The antiretroviral regimen was continued for an additional 2.5 weeks after Ab administration. Viral rebound was measured for four additional weeks following cART cessation. One in four animals receiving both antibodies displayed viral rebound after week four whereas the other three animals still contained undetectable levels of virus. The Examiner does not dispute the data presented or the suggestion that treatment with both anti-IFNAR2 and anti-IFNLR1 antibodies may have a positive effect in controlling viral rebound in this particular hu-mice model. However, the data presented in insufficient to enable the claimed invention.
	As previously set forth, the claimed invention is directed toward a method for treating acquired immune deficiency syndrome (AIDS) in an HIV-1 infected subject in need thereof, said method comprising administering to the subject a combination comprising: i) a type III interferon blocking agent, ii) interferon-alpha (IFN-α) blocking agent, iii) optionally, an interferon-beta (IFN-β) blocking agent, iv) said at least one antiretroviral (ART) agent, and v) optionally, a latency-reversing agent (LRA), wherein said subject has already received at least one dose of said at least one antiretroviral (ART) agent before being administered said combination. The latent HIV-1 reservoir appears to be the main obstacle to achieving sustained virologic remission in ART-treated HIV-1-infected individuals following cessation of ART treatment. Presumably the local production of type I IFN-α and type III IFN-λ inhibits viral replication in the peripheral and mucosal reservoir cells leading to incomplete viral clearance during cART administration. Presumably, inhibition of type I and III IFNs would enable virus to replicate in these reservoirs while cART treatment would eliminate the remaining virus.
	The Declaration failed to provide a number of critical details including the hu-mouse model employed, the amount of HIV-1 used to inoculate the mice, the precise anti-IFNAR2 and anti-IFNLR1 antibodies administered, the antiretrovirals administered, and measurements of viral rebound past four weeks. Moreover, the Declaration is insufficient to enable the full scope of the patent protection desired. The claims are directed toward a treatment method involving the administration of generic classes of compounds. The data provided was directed toward a single type III IFN blocking agent and a single type I IFN blocking agent. No other agents were tested (e.g., small molecule inhibitors). The data also failed to address the administration of an IFN-β blocking agent or latency reversing agent.
	Moreover, while the data obtained from the hu-mouse model was encouraging, direct extrapolations between the findings in this model and the clinic are difficult to make. To date, there are no hu-mouse models that have been validated to assess the efficacy of HIV-1 treatment regimens with respect to targeting the viral reservoir (see item four supra). The data fails to provide any evidence demonstrating the HIV-1 viral reservoir in an HIV-1-infected subject can be reactivated with a suitable LRA, local IFN levels inhibited by suitable blocking agents, and cART therapy utilized to subsequently eliminate virus from these compartments. The data did not provide any parameters measuring viral replication in HIV-1-infected patients in any given reservoir, demonstrate that local type I and III IFN production can be inhibited by a suitable agent, demonstrate that virus can be suitably reactivated during IFN inhibition, and subsequent cART treatment will be effective at eradicating reactivated virus. Accordingly the rejection is properly maintained.13 

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
23 May 2022